DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response to non-final, filed 09/02/2022, with respect to claim interpretations under 35 USC 112 (f) have been fully considered and are persuasive.  The 35 USC 112 (f) interpretation of claims 19-36 has been withdrawn in light of the newly filed amendments.
Applicant’s arguments with respect to claims 19-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Salamatian discloses a rehabilitation system including a smart phone, that is capable of providing activity feedback and thresholds for completing successful movements (see Salamatian 0078, 0120-0134).  However, Harrises more explicitly discloses evaluating whether a hand or a foot of the subject can reach a target output during the rehabilitation activity and utilizing recording of the user movement in analyzing optimal activity participation (see updated office action below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Salamatian et al. (US20170000386) (hereinafter Salamatian) in view of Harrises et al. (US20170206691) (hereinafter Harrises).
Regarding claim 19, Salamatian discloses a moving image recording system comprising an information processor and a rehabilitation device to and from which the information processor is attachable and detachable, wherein the rehabilitation device comprises: a first communication interface configured to communicate with the information processor, the first communication interface being capable of sending a first instruction of starting a rehabilitation activity, and a second instruction of ending a rehabilitation activity [Figs. 8-14, 17-26, 0073-0087, 0102-0110, 0148, 0151-0167; customizable dynamic activities utilized by user across a plurality of mediums including smart phones]. 
a detector configured to recognize a subject [0073-0087; authenticating plurality of users using a variety of user specific identifying information].
the information processor comprises: a second communication interface configured to communicate with the rehabilitation device [0073-0087, 0092-0094; communication of stored and desired user activity]. 
a storage unit configured to store a moving image taken by the imaging unit; [0073-0087, 0092-0094; communication of stored and desired user activity]. 
a second controller configured to receive the subject identification information from the rehabilitation device via the second communication interface, to start recording the moving image on the basis of the first instruction, to end recording the moving image on the basis of the second instruction, and to write the moving image of the subject, taken by the imaging unit, into the storage unit while associating the moving image with a subject identification information thus received [Figs. 8-14, 17-26, 0073-0087, 0102-0110, 0148, 0151-0167; smart phone device including camera used in customizable measurable activities with targeted desired outcomes].
Salamatian discloses the limitations of claim 19.  However, Salamatian does not explicitly disclose a projector configured to output a target and a first controller configured to evaluate whether a hand or a food of the subject can reach the target output by the projector during the rehabilitation activity using a result of recognizing the subject and an imaging unit configured to record a moving image of the subject.
Harrises more explicitly discloses a projector configured to output a target and a first controller configured to evaluate whether a hand or a food of the subject can reach the target output by the projector during the rehabilitation activity using a result of recognizing the subject and an imaging unit configured to record a moving image of the subject [0380, 0428-0442, 0469-0470, 0811-0818; system displaying a target and measuring user movement to analyze activity thresholds].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Salamatian with the teachings of Harrises as stated above.  By incorporating the teachings as such, a content rich highly personalized system for interacting and tracking movement in an immersive environment is achieved (see Harrises 00365-0369).
Regarding claim 20, Salamatian discloses wherein the information processor further includes an acquisition unit, the acquisition unit acquires an action category together with the subject identification information, and the second controller of the information processor writes the subject identification information and the action category thus received into the storage unit in association with the moving image [0069-0078, 0096-0110; plurality of users using a variety of user specific identifying information].
Regarding claim 21, Salamatian discloses wherein the acquisition unit of the information processor reads the subject identification information from a medium storing therein subject identification information [0069-0078, 0092-0110; plurality of users using a variety of user specific identifying information].
Regarding claim 22, Salamatian discloses wherein the acquisition unit of the information processor includes, for every action category, a selection area for reading and selecting the subject identification information from a medium storing therein subject identification information [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed].
Regarding claim 23, Salamatian discloses wherein the acquisition unit of the information processor receives the subject identification information from the rehabilitation device that executes an application related to the rehabilitation activity performed by the subject [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed].
Regarding claim 24, Salamatian discloses wherein the acquisition unit of the information processor reads the subject identification information from a medium storing therein subject identification information [0069-0078, 0096-0110; plurality of users using a variety of user specific identifying information].
Regarding claim 25, Salamatian discloses wherein the acquisition unit of the information processor receives the subject identification information from a rehabilitation support apparatus that executes an application related to the rehabilitation activity performed by the subject [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed].
Regarding claim 26, Salamatian discloses wherein the information processor comprises: a display unit configured to reproduce and display the moving image stored in the storage unit [Figs. 17, 19-21, 0073-0078, 0142-0148; sensors including smart phone used to display recorded activity data]. 
a display controller configured to reproduce a plurality of the moving images of the subject at the same time while displaying the moving images on the display unit side by side [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 27, Salamatian discloses wherein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of the moving image, and the display controller reproduces the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 28, Salamatian discloses wherein the information processor comprises: the display unit configured to reproduce and display the moving image stored in the storage unit; the reproduction position specification unit configured to specify a reproduction position of the moving image [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
a display controller configured to extract and output a predetermined number of still images from the moving image in the range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 29, Salamatian discloses wherein the information processor comprises: the display unit configured to reproduce and display the moving image stored in the storage unit [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
a reproduction position specification unit configured to specify a reproduction position of the moving image [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
a display controller configured to extract and output a predetermined number of still images from the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 30, Salamatian discloses wherein the information processor comprises: a display unit configured to reproduce and display the moving image stored in the storage unit [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed].   BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tttApplication No.: NEWDocket No.: 6985-0115PUS1 Page 6 of 8 
a reproduction position specification unit configured to specify a reproduction position of the moving image [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
a display controller configured to extract and output a predetermined number of still images from the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 31, Salamatian discloses wherein the information processor comprises: a display unit; and a display controller configured to display the moving image of the subject, which is stored in the storage unit, and a resultant image, which corresponds to the moving image and indicates an action result of the subject, on the display unit side by side [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 32, Salamatian discloses wherein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of the moving image, [Figs. 17-25, 0099-0118, 0142-0148, 0151-0167; user specific rehabilitation exercise data stored and recalled as needed]. 
the display controller reproduces the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 33, Salamatian discloses herein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of the moving image, and the display controller extracts and outputs a predetermined number of still images from the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 34, Salamatian discloses wherein the display controller displays a plurality of the moving images and a plurality of the resultant images of the subject on the display unit side by side [Figs. 17, 19-21, 0073-0078, 0142-0148; sensors including smart phone used to display recorded activity data]. 
Regarding claim 35, Salamatian discloses wherein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of each of the moving images, and the display controller reproduces the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].
Regarding claim 36, Salamatian discloses wherein the information processor comprises a reproduction position specification unit configured to specify a reproduction position of each of the moving images, and the display controller extracts and outputs a predetermined number of still images from the moving image in a range corresponding to the reproduction position specified by the reproduction position specification unit [Figs. 18-26, 0151-0167; displaying plurality of activity data including integrated customizable user movements and thresholds].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483